February 17, 1942. The opinion of the Court was delivered by
This appeal involves only matters which were considered and decided by Judge Lide in an order disposing of appellant's motion for a new trial. Appellant has argued before us two questions, the first relating to the admission in evidence of the letter of defendant's agent and the testimony concerning his statements about it, and the other challenging the propriety of the submission of the case to the jury as to actual and punitive damages.
The order on Circuit was for a new trial nisi, unless the verdict for punitive damages be reduced by one-half to $400.00, which was done by plaintiff. The order disposes of the issues to the entire satisfaction of this Court; it is affirmed and adopted as our judgment, and will be reported.
The recent decision in Thomas v. American Workmen,197 S.C. 178, 14 S.E.2d 886, 136 A.L.R., 1, involved the same defendant and is similar in some respects.
All exceptions are overruled and the judgment below affirmed.
MR. CHIEF JUSTICE BONHAM, MESSRS. ASSOCIATE JUSTICES BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE E.H. HENDERSON concur.